EXHIBIT 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Raymond James Financial, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-103280, 333-103277, 333-98537, 333-125214, 333-141998, 333-141999, 333-142000, 333-157516, 333-157519) on Form S-8 and (No 333-159583) on Form S-3 ASR of Raymond James Financial, Inc. and subsidiaries of our reports dated November 23, 2011, with respect to the consolidated statements of financial condition of Raymond James Financial, Inc. and subsidiaries as of September 30, 2011 and 2010, and the related consolidated statements of income and comprehensive income, changes in shareholders’ equity, and cash flows for each of the years in the three-year period ended September 30, 2011, and the effectiveness of internal control over financial reporting as of September 30, 2011, which reports appear in the September 30, 2011 annual report on Form 10-K of Raymond James Financial, Inc. /s/ KPMG LLP November 23, 2011 Tampa, FL Certified Public Accountants
